DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on March 7, 2022 is acknowledged.  The traversal is on the ground that a search for 
publications relating to one of the groups of claims would reveal publications relating to the other group and, thus, would not impose a serious burden on the Examiner.  This is not found persuasive because although it is true that in a search for  publications relating to one of the groups of claims would reveal publications relating to the other group and, thus, would not impose a serious burden on the Examiner. Not every publication would found would read on both groups. Thus the Examiner would be required to run parallel rejections for each group, resulting in two distinct prosecutions and this is a serious burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 27, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The limitation “hollow component” is not being interpreted under 112(f). The term ‘hollow component” contains the non-structural generic placeholder “component” that may invoke 35 U.S.C. 112(f). However, the term does not appear to include a function and also is further limited by the structure “at least one exhaust hole”. As a result the term “hollow component” does not pass the three-prong test. (See MPEP 2181)
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The atomic layer deposition equipment as claimed in claim 1 was not found in or suggested by the art, specifically: a chamber comprising a containing space; a substrate stage disposed in the containing space of the chamber for supporting at least one substrate; at least one bottom pumping port fluidly connected to the containing space of the chamber and connected to a pump, for exhausting at least one fluid in the containing space; at least one hollow component comprising at least one exhaust hole and fluidly connected to the containing space of the chamber, wherein the hollow component is disposed next to the substrate stage; a baffle disposed below the hollow component and forming a upper exhaust path with the hollow component, and a shower head assembly fluidly connected to the containing space of the chamber, for providing at least one precursor or a purge gas into the chamber. More specifically, the limitations: at least one hollow component comprising at least one exhaust hole and fluidly connected to the containing space of the chamber, wherein the hollow component is disposed next to the substrate stage; and a baffle disposed below the hollow component and forming a upper exhaust path with the hollow component were not found in or suggested by the art.
The nearest prior art is:
CN 101370963 A (‘963) which teaches: a chamber 1 comprising a containing space 22; a substrate stage 8 disposed in the containing space of the chamber for supporting at least one substrate; at least one bottom pumping port 7 fluidly connected to the containing space of the chamber and connected to a pump, for exhausting at least one fluid in the containing space; at least one hollow component 4 comprising at least one exhaust hole 23 and fluidly connected to the containing space 22 of the chamber 1, wherein the hollow component is disposed next to the substrate stage; and a shower head assembly 11 fluidly connected to the containing space 22 of the chamber 1, for providing at least one precursor or a purge gas into the chamber 1. ‘963 does not teach a baffle disposed below the hollow component and forming an upper exhaust path with the hollow component. No art was found that teaches the missing baffle disposed below the hollow component and forming an upper exhaust path with the hollow component as required by claim 1.
JP 2009088473 A (‘884) which teaches: a chamber 2 comprising a containing space 10; a substrate stage 300 disposed in the containing space 10 of the chamber 2 for supporting at least one substrate; at least one hollow component 21 comprising at least one exhaust hole 211 and fluidly connected to the containing space 10 of the chamber 2; a baffle 26, and a shower head assembly 40 fluidly connected to the containing space 10 of the chamber 2, for providing at least one precursor or a purge gas into the chamber. ‘884 does not teach at least one bottom pumping port fluidly connected to the containing space of the chamber and connected to a pump, for exhausting at least one fluid in the containing space; wherein the hollow component is disposed next to the substrate stage; and that the baffle 26 is disposed below the hollow component and forming a upper exhaust path with the hollow component. No motivation was found to replace the purge gas of ‘844 with a vacuum port as required in claim 1. ‘884 teaches against this combination because ‘884 teaches supplying a purge gas to keep process products out of the lower portion of the containing space. Adding the vacuum port would draw the products into the lower portion of the containing space and goes against this teaching. No art was found that teaches or suggests that the  baffle 26 be disposed below the hollow component and forming an upper exhaust path with the hollow component as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716